    Case 5:18-cv-04071-DDC-ADM Document 159 Filed 10/25/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF KANSAS

ANTHONY J. HAMPTON,

               Plaintiff,

      v.

BARCLAYS BANK DELAWARE;                 No. 5:18-CV-4071-DDC-ADM
DISCOVER BANK; LOAN DEPOT,
LLC; MARKETPLACE LOAN
GRANTOR TRUST, SERIES 2016-
LD1; EQUIFAX, INC.; EQUIFAX             District Judge Daniel D. Crabtree
INFORMATION SERVICES, LLC.;
EXPERIAN INFORMATION                    Magistrate Judge Angel D. Mitchell
SOLUTIONS, INC.; TRANSUNION,
LLC; and Does 1-10,


               Defendants.




              NOTICE TO PRO SE LITIGANT WHO OPPOSES A
                  MOTION FOR SUMMARY JUDGMENT

      PLEASE TAKE NOTICE that Defendant Barclays Bank Delaware has

moved for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure (attached hereto as Exhibit 1). This means that the defendant has asked

the Court to decide this case without a trial, based on written materials, including

affidavits, submitted in support of the motion. The claims you assert in your

complaint may be dismissed without a trial if you do not respond to this motion on

time by filing sworn affidavits and/or other documents as required by Rule 56(c) of
     Case 5:18-cv-04071-DDC-ADM Document 159 Filed 10/25/19 Page 2 of 4




the Federal Rules of Civil Procedure and by D. Kan. Rule 56.1 (attached hereto as

Exhibit 2). The full text of these two rules is attached to this notice.

      In short, Fed. R. Civ. P. 56 provides that you may not oppose summary

judgment simply by relying upon the allegations in your complaint. Rather, you

must submit evidence, such as witness statements or documents, countering the

facts asserted by the defendant and raising specific facts that support your claim. If

you have proof of your claim, now is the time to submit it. Any witness statements

must be in the form of affidavits. An affidavit is a sworn statement of fact based on

personal knowledge stating facts that would be admissible in evidence at trial. You

may submit your own affidavit and/or the affidavits of others. You may submit

affidavits that were prepared specifically in response to defendant’s motion for

summary judgment.

      If you do not respond to the motion for summary judgment on time with

affidavits and/or documents contradicting the material facts asserted by the

defendant, the court may accept defendant’s facts as true, in which event your case

may be dismissed and judgment entered in defendant’s favor without a trial.

      Dated: October 25, 2019            BARCLAYS BANK DELAWARE,

                                         s/ Kate B. McKinney


                                         B. Scott Tschudy, Kansas Bar 12129
                                         Kate B. McKinney, Kansas Bar 19691
                                         MARTIN, PRINGLE, OLIVER, WALLACE
                                         & BAUER, LLP
                                         9401 Indian Creek Parkway
                                         Building 40, Suite 1150
                                         Overland Park, KS 66210
Case 5:18-cv-04071-DDC-ADM Document 159 Filed 10/25/19 Page 3 of 4




                              T: (913) 491-5500
                              F: (913) 491-3341
                              E: btstschudy@martinpringle.com
                              E: kbmckinney@martinpringle.com

                              Christopher R. Murphy (pro hac vice)
                              REED SMITH LLP
                              10 S. Wacker Dr.
                              Suite 4000
                              Chicago, IL 60606
                              T: (312) 207-6548
                              F: (312) 207-6400
                              E: CRMurphy@reedsmith.com

                              Counsel for    Defendant   Barclays    Bank
                              Delaware
     Case 5:18-cv-04071-DDC-ADM Document 159 Filed 10/25/19 Page 4 of 4




                           CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certifies that on October 25, 2019, a

true and accurate copy of the foregoing was filed electronically with the Court and

was also emailed to Anthony J. Hampton at anthsehsafsamseth@protonmail.com.

Notice of this filing will be sent by operation of the Court’s electronic filing system

to all ECF registered parties. Parties may access this filing through the Court’s

CM/ECF system.


                                           /s/ Kate B. McKinney

                                           Counsel for Defendant Barclays Bank
                                           Delaware
